department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil number dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action catalog number 47632s letter rev if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend x state y date z dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you incorporated in the state of x as a non-profit corporation on y your articles of incorporation state that you are formed for the cultivation and promotion of civic and community improvements to promote social interaction with members and to promote the sport of fishing in your region you provided a copy of an amendment to your articles which includes a statement that you are organized exclusively for charitable purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the code you described your activities as operating exclusively of the cultivation and promotion of civic and community improvements to promote foster and afford the opportunity for social interaction and to promote the sport of fishing in your region you went on to say that your primary function is to perform fundraising activities to provide funding for local civic purposes and developments as well as to provide scholarship funds for individuals hoping to obtain a college education you raise funds by holding an annual fishing tournament individuals wishing to participate in your tournament can purchase a ticket the ticket allows them to participate in the weekend-long fishing competition participants compete for prizes in various fishing categories children do not need to purchase a ticket to enter you will also seek sponsorships and donations you assert that you spend all your time on this fishing tournament as it take sec_12 months of planning when we asked for more detail about your activities you described your activities as the gathering of fishermen to compete against one another there are designated categories of fish and each category is awarded trophies for specified places there are also drawings of ticket stubs for a chance at winning monetary prizes and donated door prizes all ticket holders also receive a cap and a free seafood lunch you hire two non-members to perform the duties of weighmaster and fish cleaner for the three-day event the fish are then used for the seafood lunch you promote your fishing tournament through the local tourism commission posters radio ads tv spots and bits in various publications you submitted a copy of one of the posters there is no mention of the scholarship in the advertisement the poster has a lot of information about the tournament including the dates location various categories for trophies and the prizes you also submitted a sample of one of the tickets for admission to the tournament the tickets have a lot of the same information as the poster but also does not mention the scholarship or other charitable giving the scholarship you intend to fund will be z dollars the cash prizes you give to the top winners of the fishing tournament total three times the amount given for the scholarship you also give out many trophies for various categories you indicated that you spend about percent of your funds on the fishing tournament and the rest goes toward your scholarship this is not in alignment with the budgets you provided the budgets indicate that your yearly revenue is derived from one annual fishing tournament and about percent of your revenue is used for the scholarship most of your expenses are related to the fishing tournament law sec_501 of the code provides for exemption from federal_income_tax for organizations organized and operated exclusively for educational_purposes sec_1_501_c_3_-1 states that to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively of one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 defines charitable as including the following purposes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency revrul_77_366 c b states that a nonprofit organization that arranges and conducts wintertime ocean cruises during which activities to further religious and educational_purposes are provided in addition to extensive social and recreational activities is not operated exclusively for exempt purposes and does not qualify for exemption under sec_501 of the code letter rev catalog number 47630w in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes application of law to qualify for exemption as described in sec_501 of the code you must be both organized and operated exclusively for one or more exempt purposes as explained in sec_1_501_c_3_-1 you are not operating exclusively for exempt purposes described under sec_501 because your primary activity is holding an annual fishing tournament for any interested person because your activities are primarily recreational in nature and not exclusively charitable as defined in sec_1_501_c_3_-1 you do not qualify for exemption you are not described in sec_1_501_c_3_-1 because you are operating for the substantial non-exempt purpose of operating a fishing tournament you spend percent of your time conducting activities related to the fishing tournament approximately percent of your revenue is designated for a scholarship most of your expenses are for prizes awards advertising and various supplies associated with the fishing tournament none of the advertisements you submitted mention the scholarship to prospective fisherman your activities are like those described in rev_rul you spend a majority of your time and funds to conduct an annual fishing tournament and any educational or charitable activities are incidental to your social and recreational activities you are like the organization described in better business bureau of washington d c inc because the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes all of your time and most of your funds are devoted to a three-day annual fishing competition although you intend to use a small portion of the funds raised to provide a scholarship most of your efforts and income are directed towards the fishing tournament because your fishing tournament is a substantial non-exempt purpose you are not exempt under sec_501 of the code conclusion based on the facts and information provided you are operated for the substantial non-exempt purpose of holding an annual fishing tournament any educational or charitable activities you conduct are incidental to your non-exempt recreational purposes therefore you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents letter rev catalog number 47630w e e e the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47630w if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
